Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 and 13-20 are pending and rejected. Claims 21-23 are withdrawn as being drawn to a non-elected invention and claim 12 is withdrawn as being drawn to a non-elected species. Claims 1, 2, and 5 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2016/0285083 A1 in view of Zhamu, US 2016/0285084 A1, Tiquet, US 2014/0287317 A1, Zhu, US 2010/0297502 A1, and Romano, US 2006/0009003 A1.
	It is noted that the second inventor is used in reference to US 2016/0285084 A1 to differentiate between Fang references.
	Regarding claim 1, Fang teaches a process for producing a carbon/semiconductor nanowire hybrid material composition (process for producing silicon nanowires where the silicon wires are mixed with a carbonaceous or graphitic material such as carbon fiber, carbon nanofiber, and carbon nanotubes, i.e. carbon filaments as indicated below in claim 2, abstract and 0019, such that it will provide a carbon/semiconductor nanowire hybrid), said process comprising: 
(A) preparing a catalyst metal-coated mixture mass, which includes (i) providing semiconductor particles, having a particle diameter from 50 nm to 50 µm (preparing a solid silicon source material in a particulate form having a diameter from 0.5 µm to 10 µm, 0008 and 0011) and (ii) depositing a catalytic metal, in the form of nano particles having a size from 1 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm, onto surfaces of said semiconductor particles to form catalytic metal-coated semiconductor particles (depositing a catalytic metal in the form of nano particles having a size from 0.5 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm to form a catalyst metal-coated silicon material or particle, 0008 and 0011), wherein said semiconductor material is selected from Si or an alloy thereof (0008); and 
(B) exposing said catalyst metal-coated mixture mass to a high temperature environment, from 1000C to 2,500°C, for a period of time sufficient to enable a catalytic metal-assisted growth of multiple semiconductor nanowires, having a diameter or thickness from 2 nm to 100 nm, from said semiconductor particles (exposing the catalyst metal-coated silicon material to a high temperature environment, from 300°C to 2500°C for a time period sufficient to enable a catalytic metal-catalyzed growth of 
Therefore, Fang suggests using silicon particles having a diameter within the claimed range, depositing metal nanoparticles in an overlapping range or forming a metal coating within the claimed range, heating the mixture at a temperature within the claimed range, and forming nanowires having a diameter or thickness within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
They do not teach mixing the carbon material with the silicon particles in step A.
Zhamu teaches a process for producing a graphene-silicon nanowire hybrid material by preparing a catalyst metal-coated mixture mass which includes mixing graphene sheets with micron or sub-micron scaled silicon particles to form a mixture and depositing a nano-scaled catalytic metal onto surfaces of the graphene sheets and/or silicon particles and exposing the catalyst metal-coated mixture mass to a high 
From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang to have mixed the carbon nanofiber, carbon nanotube or carbon fiber with the silicon particles in step A because Zhamu indicates that a carbon material, i.e. graphene, can be mixed with silicon particles prior to applying a catalytic metal and forming nanowires for forming a graphene/silicon nanowire material for an anode, where silicon nanowires can also grow from the graphene surface such that it will also be expected to provide a suitable method for combining the silicon nanowires with the carbon nanofiber, carbon nanotube, or carbon nanofiber material since such materials are similar to graphene, i.e. carbon based, such that similar results would be expected and it would also provide additional surfaces for growing the silicon nanowires. Therefore, Fang in view of Zhamu suggests mixing carbon filaments with silicon semiconductor particles to form a mixture followed by applying the metal particles/coating to provide a metal-coated mixture mass and then exposing the metal-
They do not teach the diameter of the carbon filaments.
Tiquet teaches a silicon/carbon composite material for use as an electrochemically active electrode material, in particular a negative electrode material in lithium ion batteries (abstract and 0004). They teach that the composite consists of a capsule comprising a silicon shell within which are carbon nano-objects partially or totally covered with silicon, and silicon nano-objects (0054). They teach that the carbon nano-objects may be selected from nanotubes, nanowires, nanofibers, etc., and the silicon nano-objects may be selected from nanowires (0060). They teach that nano-objects are meant to have at least one dimension that is less than or equal to 500 nm, preferably less than or equal to 200 nm, more preferably from 1 to 200 nm (0192). They teach that the carbon nanotubes may have a mean diameter of from 10 nm to 50 nm (0214). 
From the teachings of Tiquet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu to have used carbon filaments, i.e. nanotubes, nanofibers, or fibers having a diameter ranging from 10 nm to 50 nm because Tiquet indicates that such a diameter is suitable for such materials when used in a silicon/carbon composite material for use as an anode active material in a lithium ion battery such that it will be expected to provide a desirably sized carbon filament in the process of Fang in view of Zhamu. Therefore, in the process of Fang in view of Zhamu and Tiquet, the carbon filament will have a diameter within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach that the semiconductor material is selected from one of the listed materials. As noted above, Fang teaches that their process is directed towards forming silicon nanowires for lithium-ion battery anode applications (0001).
Zhu teaches nanostructured materials for use in batteries and methods of preparing battery electrodes, and batteries using the nanostructured materials (abstract). They teach a battery anode comprising one or more of the nanostructures, where the batteries include lithium ion batteries (0013). They teach that a wide range of types of materials for nanostructures can be used including nanowires formed from semiconductor material such as Si, Te, and various compounds including P, As, and Te (0062). They teach that nanowires include at least one cross sectional dimension that is less than 500 nm, and suitably, less than 200 nm, or less than 100 nm and an aspect ratio (length:width) of greater than 10, greater than 50, etc. (0057). They teach that the nanowires suitably have a diameter of about 20 nm to about 100 nm and a length of about 0.1 microns to 50 microns (0009 and 0104). Therefore, Zhu teaches that nanowires formed from Te and various compounds including P, As, and Te are suitable alternatives to silicon for use in an electrode of a battery. 
Romano teaches methods to produce nanowire materials by providing a thin film of a catalyst material on a substrate, heating the substrate and thin film, such that the thin film disassociates at relatively thinner regions and vapor depositing a semiconductor onto the substrate to produce nanowires (abstract). They teach that 
From the teachings of Zhu and Romano, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu and Tiquet to have used semiconductor materials such as Te or various compounds of Te, As, or P as the particle substrate for growing nanowires formed from Te or various compounds of Te, As, or P because Zhu indicates that such materials are a suitable substitute for silicon for use in 
As to the size of the nanowires, Fang teaches that the silicon nanowires have a diameter of less than 100 nm and a diameter greater than 20 nm (0010 and 0043). Zhu teaches that the diameter of the nanowires ranges from about 20 nm to about 100 nm (0104). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu, Tiquet, Zhu, and Romano to have optimized the diameter or thickness of the nanowires to be in the range of greater than 20 nm and less than 100 nm because Fang and Zhu indicate that such a range is desirable and Romano indicates that nanowires have a cross sectional dimension of less than 500 nm or less than 100 nm (0040) such that the thickness of the nanowires is expected to be capable of being optimized in such a range since the ranges of Zhu and Romano suggest that nanowires can be formed in a such a range. 
Therefore, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest mixing carbon filaments having a diameter within the claimed range with semiconductor particles (with sizes suggested by Zhamu) having a particle diameter within the claimed range, depositing a catalytic metal on the mixture, where the semiconductor material is selected from materials such as Te or various compounds of Te, As, or P (indicated as being alternatives to Si in an electrode of a lithium ion battery) and exposing the catalyst metal-coated mixture mass to a temperature within or optimized to be within the 
Regarding claim 3, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Tiquet further teaches that the carbon nanotubes have a diameter ranging from 10 nm to 50 nm and a specific surface area between 20 m2/g and 70 m2/g (0214 and 0287-0288). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used carbon filaments having a diameter and specific surface area taught by Tiquet because Tiquet indicates that such properties are desirable for CNTs used in a silicon/carbon composite for an anode in a lithium ion battery such that it will also be expected to be suitable for the semiconductor/carbon composite suggested by Fang in view of Zhamu, Tiquet, Zhu, and Romano since the various semiconductor materials are suggested as being simple substitutions for silicon. Therefore, in the process of Fang in view of Zhamu, Tiquet, Zhu, and Romano the carbon filaments have a diameter within the claimed range and a specific surface area overlapping the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 6, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Fang further teaches depositing the catalytic material 
Regarding claim 7, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 6. Fang further teaches that the chemical or thermal conversion is conducted concurrently with step (C) of exposing the catalyst metal-coated material to a high temperature environment (0008 and 0014), such that it will be done during claimed step (B).
Regarding claims 8-10, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 6. Fang further teaches that the catalytic metal precursor is a salt of organo-metal molecule of a transition metal selected from Cu, Ni, Co, Mn, Fe, Ti, Al, or a combination thereof, where the precursor include nitrates, acetates, sulfates, phosphates, hydroxides, and carboxylates of the metals (0015). Romano teaches using catalytic metals such as gold, In, Cd, Sn, Zn, or alloys thereof (0066-0067). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have extended the process of Fang to have used a catalytic metal precursor that is a salt of organo-metal molecule of a metal selected from such as gold, In, Cd, Zn, or Sn where the precursor include nitrates, acetates, sulfates, phosphates, hydroxides, and carboxylates of the metals because Romano indicates that such metals are suitable for growing semiconductor nanowires such that it will be expected to provide suitable precursors for 
Regarding claim 13, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Fang further teaches that exposing the catalyst metal-coated silicon material to a high temperature environment is conducted in a protective atmosphere of an inert gas, nitrogen gas, hydrogen gas, a mixture thereof, or in a vacuum (0017). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have exposed the semiconductor substrate or particles to the high temperature under a hydrogen atmosphere because Fang indicates that such an atmosphere is suitable. 
Regarding claim 16, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Zhamu further teaches mixing the silicon particles and graphene sheets by liquid solution mixing, homogenizer mixing, high shearing mixing, wet milling, air milling, or ball-milling (0022). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mixed the semiconductor particles formed from the materials suggested by Zhu with the carbon filaments by liquid solution mixing, homogenizer mixing, high shearing mixing, wet milling, air milling, or ball-milling because Zhamu indicates that such mixing methods are suitable for mixing a carbon material (graphene) with particles for forming an anode material in a lithium ion battery such that it will also be expected to suitably mix semiconductor particles with carbon filaments since the carbon filaments of Fang are similar to graphene, i.e. both carbon based materials and the semiconductor particles suggested by Zhu are indicated as being alternatives to silicon. 
Regarding claim 17, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Zhamu further teaches that the mixing of the graphene sheets with silicon particles is conducted after surfaces of the graphene sheets and/or the silicon particles are deposited with the catalytic metal (0023). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the carbon filaments can be mixed with the semiconductor particles after coating the carbon filaments or the semiconductor particles with catalytic metal because Zhamu indicates that such a mixing order is suitable for forming a carbon/silicon composite for a lithium ion battery.
Regarding claim 18, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Zhamu further teaches that the process enables Si nanowires to grown from both original Si particle surfaces and graphene sheet surfaces, where for certain applications, one may choose to use Si nanowires without graphene, such that the process may further comprise a procedure of separating the graphene sheets from the silicon nanowires (0025). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the carbon filaments may also be separated from the semiconductor nanowires for applications where only the semiconductor nanowires are desired where the carbon filaments provide the process with an additional surface from which to grow semiconductor nanowires. 
Regarding claim 19, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Fang further teaches a step of removing the catalytic metal from the silicon nanowires after the nanowires are produced (0018). Zhamu also teaches removing the residual catalytic metal from the graphene-silicon nanowire 
Regarding claim 20, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Fang further teaches mixing the silicon nanowires with a carbonaceous or graphitic material as a conductive additive and an optional binder material to form an electrode layer, wherein the carbonaceous or graphitic material includes CVD carbon, PVD carbon, amorphous carbon, CVI carbon, polymeric carbon or carbonized resin, pitch-derived carbon, natural graphite, artificial graphite, meso-phase carbon, meso-phase pitch, meso-carbon microbead, soft carbon, hard carbon, coke, combinations thereof (0019). Zhamu also teaches mixing the Si nanowire/graphene hybrid with a carbonaceous or graphitic material as a conductive additive where the carbonaceous material is CVD carbon, PVD carbon, amorphous carbon, CVI carbon, polymeric carbon or carbonized resin, pitch-derived carbon, natural graphite, artificial graphite, meso-phase carbon, meso-phase pitch, meso-carbon microbead, soft carbon, hard carbon, coke, carbon fiber, carbon nanofiber, carbon nanotubes combinations thereof (0090). Zhu also teaches mixing the nanostructures with a conductive polymer and a carbon-based material to form a slurry for the electrode, where the carbon-based materials include carbon or graphite (0008 and 0014). Therefore, it would have been .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Zhamu, Tiquet, Zhu, and Romano as applied to claim 1 above, and further in view of Cao, US 2015/0086871 A1.
	Regarding claim 4, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Fang teaches growing silicon nanowires from the silicon source material, i.e. silicon particles (0008). Romano teaches growing the nanowires on a substrate (0065).
	They do not teach that the carbon filaments form a fabric, nonwoven, paper, membrane, or foam structure.
	Cao teaches methods for producing nanostructures from copper-based catalysts on porous substrates, particularly silicon nanowires on carbon-based substrates for use as battery active materials (abstract). They teach that the porous substrate can comprise carbon such as carbon fibers, carbon nanotubes, a mesh or a fabric (0006-0007). They teach that the catalyst particles disposed on the porous substrate comprise copper, where the nanostructures, i.e. nanowires, are grown from the catalyst particles (0006). They teach that the porous substrate is a mesh, fabric, e.g. a woven fabric, e.g. a carbon fabric, or fibrous mat (0075). They teach that exemplary substrates include a plurality of 
	From the teachings of Cao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu, Tiquet, Zhu, and Romano to have used carbon filaments in the form of a carbon fabric because Cao indicates that growing silicon nanowires, i.e. semiconductor nanowires, on such a substrate is desirable for use in batteries such as lithium-ion batteries such that it will be expected to provide a desirable structure for battery applications when using the semiconductor nanowires suggested by Zhu. Further, since Cao indicates that the catalyst particles can be deposited in the pores of porous particles such that the nanowires grow from the pores, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also formed the carbon/semiconductor hybrid so that the metal-coated semiconductor particles reside in the pores of the fabric because Cao indicates that catalyst metals can be deposited in pores of porous particles such that the particles of Fang in view of Zhamu, Tiquet, Zhu, and Romano would also be expected to deposit in the pores of the fabric to then be coated with metal for growth of silicon nanowires. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Zhamu, Tiquet, Zhu, and Romano as applied to claim 6 above, and further in view of Lieber, US 2005/0164432 A1.
Regarding claim 11, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claims 6 and 8-10, where it is suggested to have extended the process of Fang to have used a catalytic metal precursor that is a salt of organo-metal molecule of a metal selected from such as gold, In, Cd, Zn, or Sn where the precursor include nitrates, acetates, sulfates, phosphates, hydroxides, and carboxylates of the metals because Romano indicates that such metals are suitable for growing semiconductor nanowires such that it will include metals that are transition metals (gold, Cd, and Zn).
They do not teach that the metal is selected from the materials of claim 11.
Lieber teaches a bulk-doped semiconductor that is an elongated bulk-doped semiconductor that at any point along its longitudinal axis has a largest cross-sectional dimension less than 500 nm (abstract). They teach that the semiconductor may have a smallest width of less than 200 nm (abstract). They teach that the semiconductor is elongated with a ratio of the length to a longest width being greater than 4:1 or greater than 10:1 or greater than 1000:1 (0008). Therefore, the semiconductor is understood to include nanowires since the smallest width is on the nanoscale and the shape is elongated. They teach that the semiconductor comprises a semiconductor from the group consisting of Si, Te, and various compounds of P, As, and Te (0010). They teach growing the nanowires from metal catalysts such as gold, silver, copper, zinc, cadmium, iron, nickel, cobalt, or mixtures thereof (0209, claim 1, and claim 28). 
.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Zhamu, Tiquet, Zhu, and Romano as applied to claim 1 above, and further in view of Yan, “Growth of Amorphous Silicon Nanowires via a Solid-Liquid-Solid Mechanism”, 2000.
Regarding claim 14, Fang in view of Zhamu, Tiquet, Zhu, and Romano suggest the limitations of instant claim 1. Fang further teaches that the most desirable metal elements when forming a Si alloy or mixture are those that can form a eutectic or eutectoid point with Si in a Si-metal phase diagram (0013). Fang further teaches that the temperature for forming the nanowires ranges from 300-2500°C and that the catalytic metal can be nickel (0008 and 0016). Romano teaches that any metal that generates eutectics with the semiconductor material being used for nanowire growth at 
They do not teach heating the semiconductor material and the catalytic metal to a temperature equal to or higher than the eutectic point.
Yan teaches forming amorphous silicon nanowires with an average diameter of about 20 nm at a temperature of about 950°C under an Ar/H2 atmosphere on a silicon substrate (abstract). They teach depositing a layer of nickel and the silicon substrate provides the source of silicon for the nanowires (abstract). They teach heating the silicon substrate having the nickel layer to 950°C and then cooling to room temperature to provide a thin layer of deposit on the substrate, i.e. the silicon nanowires (pg. 225, Experimental, pg. 225, Results, and Fig. 1), such that the substrate is heated for a time and then cooled. They teach that the eutectic point of Si2Ni is 993°C, however, due to the melting effect of small-size grains, the eutectic compound NiSi2 can begin to form at a temperature lower than 993°C, where the nickel film can react with the Si substrate at a temperature above 930°C and forms Si2Ni eutectic liquid alloy droplets (pg. 226, Results). They teach that because of the relatively high solubility of Si in Si2Ni eutectic alloy, more Si atoms will diffuse through the solid-liquid interface into the liquid phase and that a nanowire interface will form when the liquid phase becomes supersaturated resulting in SiNWs (pg. 226, Results). Therefore, Yan teaches forming silicon nanowires by heating above a eutectic point of Si/Ni (since eutectic liquid alloy droplets are formed), where they indicate that the eutectic point can be at a temperature above 930°C due to the melting effect of small-size grains, where after heating the substrate is cooled to room temperature to provide the nanowires.

Regarding claim 15, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Yan suggest the limitations of instant claim 14. As discussed above, Yan indicates that Si/Ni can form eutectic droplets at a temperature above 930°C, where they teach heating to 950°C to form the silicon nanowires (pg. 225, Experimental and pg. 226, Results). Additionally, since they indicate that eutectic droplets are formed (pg. 226, Results), this prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2016/0285083 A1 in view of Zhamu, US 2016/0285084 A1, and Sasaki, US 2010/0160539 A1.
	It is noted that the second inventor is used in reference to US 2016/0285084 A1 to differentiate between Fang references. It is noted that the second inventor is used in reference to US 2009/0176159 A1 to differentiate between Zhamu references.
Regarding claim 2, as discussed above for claim 1, Fang in view of Zhamu suggest the limitations of instant claim 2 where a carbon/semiconductor nanowire hybrid material is formed by (A) preparing a catalyst metal-coated mixture mass, which includes (i) mixing carbon filaments with semiconductor particles, having a particle diameter within the claimed range, to form a mixture and (ii) depositing a catalytic metal in the form of nano particles having a size from 0.5 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm to form a catalyst metal-coated semiconductor 
They do not teach that the carbon filaments are selected from the listed materials and they do not teach the diameter of the carbon filaments. Fang further teaches that the carbon material that is included is in the form of carbon nanotubes, carbon nanofibers, carbon fibers, carbon black, or a combination thereof (0019).
Sasaki teaches a carbon black having excellent conductivity-imparting ability comprising a chain body comprising chain parts of spherical carbon particles and chain parts of rod-shaped carbon particles (abstract). They teach that the carbon black has a unique structure with the spherical particles having diameter ranging from 10-200 nm, more preferably 20-100 nm and the rod-shaped particles having a structure such that a plurality of fibrous particles having a length of preferably 0.1-1000 microns, more preferably 0.2-100 microns, and an aspect ratio of preferably 2 or more, preferably 5 or more are chained (0019). Therefore, the diameter of the rod-shaped portion of the carbon black chain will have a diameter ranging from 40 nm to 20 microns or less (0.2-100 microns in length with a length/diameter of 5 or more). They teach that the carbon black can be used as conducting agents for batteries (0038). 
From the teachings of Fang and Sasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu to have selected carbon black one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2016/0285083 A1 in view of Zhamu, US 2016/0285084 A1, Tiquet, US 2014/0287317 A1, and Romano, US 2006/0009003 A1.
	It is noted that the second inventor is used in reference to US 2016/0285084 A1 to differentiate between Fang references. It is noted that the third inventor is used in reference of US 2017/0149054 A1 to differentiate between Fang and Zhamu references. 
Regarding claim 5, as discussed above for claim 1, Fang in view of Zhamu and Tiquet suggest the limitations of instant claim 5 where a carbon/semiconductor nanowire hybrid material is formed by (A) preparing a catalyst metal-coated mixture mass, which includes (i) mixing carbon filaments, having a diameter within the claimed range, with semiconductor particles, having a particle diameter within the claimed range, to form a mixture and (ii) depositing a catalytic metal in the form of nano particles having a size from 0.5 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm to form a catalyst metal-coated semiconductor particles and/or catalytic metal-coated carbon filaments, wherein said semiconductor material is Si, and (B) exposing the catalyst metal-coated mixture mass to a high temperature environment, from 300°C to 2500°C, for a period of time sufficient to enable a catalytic metal-assisted growth of multiple semiconductor nanowires, having a diameter or thickness within the claimed range form said semiconductor particles for form said carbon-semiconductor nanowire hybrid material composition.
They do not teach that the catalyst is selected from one of the listed materials. Fang further teaches that the catalytic metal is selected from Cu, Ni, Co, Mn, Fe, Ti, Al, Ag, Au, Pt, Pd, or a combination thereof (0016).
Romano teaches methods to produce nanowire materials by providing a thin film of a catalyst material on a substrate, heating the substrate and thin film, such that the thin film disassociates at relatively thinner regions and vapor depositing a semiconductor onto the substrate to produce nanowires (abstract). They teach that 
From the teachings of Romano, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu and Tiquet to have selected Cd, In, or Sn as a catalytic metal for the growth of the silicon nanowires because Romano indicates that such metals can be used as a catalytic metal for growing silicon nanowires as an alternative to Au, i.e. materials taught by Fang, where the nanowires can be grown at a . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-11, 13-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/250559 (US PG-PUB 2020/0235380 A1) in view of Fang, US 2016/0285083 A1 and Tiquet, US 2014/0287317 A1. 
The claim 1 of the copending application teaches forming a graphene/semiconductor nanowire hybrid material composition, said process comprising: 
(A) preparing a catalyst metal-coated mixture mass, which includes mixing exfoliated 5graphite flakes, having a flake thickness from 100 nm to 1 micron, or graphene sheets, having a thickness from 0.34 nm to 100 nm, with semiconductor particles, having a particle diameter from 50 nm to 50 microns, to form a mixture and depositing a catalytic metal, in the form of nanoparticles having a size from 1 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm, onto surfaces of said exfoliated 
(B) exposing said catalyst metal-coated mixture mass to a high temperature environment, 15from 100°C to 2,500°C, for a period of time sufficient to enable a catalytic metal-assisted growth of multiple semiconductor nanowires, having a diameter or thickness from 2 nm to 100 nm, from said semiconductor particles to form said graphene-silicon nanowire hybrid material composition, and
(C) selecting said catalytic metal precursor from a nitrate, acetate, sulfate, phosphate, hydroxide, or carboxylate of a metal selected from Cu, Ni, Co, Fe, Ti, Al, Ag, Au, Pt, Pd, Pb, Bi, Sb, Zn, Cd, Ga, In, Zr, Te, P, Sn, or a combination thereof. 
They do not teach using carbon filaments.
Fang teaches growing silicon nanowires from silicon particles coated with a metal catalyst where the nanowires are subsequently mixed with carbon filaments such as carbon fibers, carbon nanofibers, or carbon nanotubes ( 0008 and 0019), indicating it is desirable to form a carbon nanofilament/silicon nanowire composite.
From the teachings of Fang, it would have been obvious to a person having ordinary skill in the art to have modified the copending claim to have used carbon filaments such as carbon fibers, carbon nanofibers, or carbon nanotubes in place of the graphene because Fang indicates that it is desirable to form carbon filament/silicon nanowire composites such that it will provide a simple substitution of one carbon material for another while forming a desirable composite material.

Tiquet teaches a silicon/carbon composite material for use as an electrochemically active electrode material, in particular a negative electrode material in lithium ion batteries (abstract and 0004). They teach that the composite consists of a capsule comprising a silicon shell within which are carbon nano-objects partially or totally covered with silicon, and silicon nano-objects (0054). They teach that the carbon nano-objects may be selected from nanotubes, nanowires, nanofibers, etc., and the silicon nano-objects may be selected from nanowires (0060). They teach that nano-objects are meant to have at least one dimension that is less than or equal to 500 nm, preferably less than or equal to 200 nm, more preferably from 1 to 200 nm (0192). They teach that the carbon nanotubes may have a mean diameter of from 10 nm to 50 nm (0214). 
From the teachings of Tiquet, it would have been obvious to a person having ordinary skill in the art to have modified the process of the copending application in view of Fang to have used carbon filaments, i.e. nanotubes, nanofibers, or fibers having a diameter ranging from 10 nm to 50 nm because Tiquet indicates that such a diameter is suitable for such materials when used in a silicon/carbon composite material for use as an anode active material in a lithium ion battery such that it will be expected to provide a desirably sized carbon filament. Therefore, in the process of the copending application in view of Fang and Tiquet, the carbon filament will have a diameter within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Copending claim 1 in view of Fang and Tiquet also provides the features of instant claim 9.
It is noted that instant claim 5 is rendered obvious by copending claim 6 in view of Fang and Tiquet for the reasons discussed above, where copending claim 6 provides the catalytic metal materials of instant claim 5. Claims 6-8, 10-11, 13-16, and 20 are equivalent to copending claims 8, 9-11, 13-14, 16, 17-19, and 24 respectfully with the suggestion of using carbon filaments in place of graphene.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered.
It is noted that the double patenting rejection is upheld.
	In light of the amendments to the claims, Applicant’s arguments are considered persuasive. Therefore, the rejections have been modified with the new references of Zhu, Romano, Lieber, and Sasaki.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718